Cite as 2014 Ark. App. 205

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-13-331



                                              Opinion Delivered   April 2, 2014

 QUINTRELL RICHARDSON         APPEAL FROM THE MISSISSIPPI
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-11-307]
 V.
                              HONORABLE CINDY THYER,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                              REMANDED TO SETTLE AND
                              SUPPLEMENT THE RECORD;
                              REBRIEFING ORDERED

                         BRANDON J. HARRISON, Judge

      A Mississippi County jury convicted Quintrell Richardson of two counts of

aggravated robbery. The circuit court sentenced Richardson to ten years’ imprisonment

in the Arkansas Department of Correction. Richardson appeals his convictions, arguing

that the circuit court incorrectly denied his pretrial motion to suppress evidence from a

police stop and that the court erred by not granting his directed-verdict motions during

trial. We cannot decide the merits of Richardson’s appeal now because his brief and the

record do not conform to our rules.

      Richardson’s notice of appeal states that he

      hereby designates the entire record proceedings, pleadings and transcript to
      be included in the record of appeal. This would include, but not be limited
      to, the record of the proceeding on September 11, 2012, at which time the
      Motion to Suppress filed by the Co-Defendant, Damien Davis, which
      Defendant Quintrell Richardson joined, was heard by the Court and
      denied.
                                           1
                                Cite as 2014 Ark. App. 205


       The notice appeals the court’s decision on the motion to suppress, but the record

does not contain the motion that Damien Davis filed and on which Richardson relies for

his separate appeal. Richardson’s brief also refers to “the cases cited by the State in their

response to the Motion to Suppress,” yet the record does not contain the State’s response

to the defendants’ motion to suppress. Nor does the current record contain a written

order denying the motion to suppress. This court has already decided codefendant Davis’s

case in Davis v. State, 2013 Ark. App. 658, but our supreme court prohibits us from

judicially noticing records in other cases, even if the cases involve the same people. See

Yarbro v. Gentry, 245 Ark. 602, 433 S.W.2d 381 (1968). We therefore remand this case to

the circuit court to settle and supplement the record with the motion to suppress, the

State’s response to that motion, and the court’s written order, if one exists, within thirty

days of this opinion’s date.

       We also order rebriefing because Richardson’s abstract does not establish that he

orally joined Davis’s motion to suppress. Richardson’s substituted brief should include

this information in the abstract. Richardson’s addendum needs to be supplemented too

because it lacks the Stage Two: Standard Verdict Form for the Cherry Tree Gas Station.

Arkansas Supreme Court Rule 4-1(a)(8) (2013) requires that he include all jury-verdict

forms in the addendum. And Rule 4-2 requires that all motions and responses concerning

the order or ruling challenged on appeal be included in the addendum, so Richardson

should include all the court papers that concern this appeal in his substituted addendum.




                                             2
                                 Cite as 2014 Ark. App. 205


       The deficiencies we have noted are not an exhaustive list. We encourage counsel,

before filing a substituted brief, to examine Rules 4-2 and 4-3 and ensure that no

additional deficiencies are present. Wells v. State, 2012 Ark. App. 151.

       Richardson’s substituted brief, abstract, and addendum are due within fifteen days

after the supplemental record has been filed with this court’s clerk. Ark. Sup. Ct. R. 4-

2(b)(3). The State may revise or substitute its brief within fifteen days of the filing of

Richardson’s substituted brief, or it may rely on its previously filed brief.

       Remanded to settle and supplement the record; rebriefing ordered.

       BROWN and HIXSON, JJ., agree.

       Kimberly Eden, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               3